Citation Nr: 1436027	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for shell fragment wound residuals of the legs, to include a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's VA claims folder.

The Board also observes that by a July 2010 rating decision, service connection was established for a scar of the right lower leg as a shell fragment wound residual.  As such, the Board's focus in this case is whether service connection is warranted for shell fragment wound residuals other than this scar, to include a hip disorder as contended by the Veteran.

In October 2012 this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Board remanded this matter in October 2012, it directed that the Veteran be afforded a medical examination, and that opinions be obtained on the etiology of the Veteran's clamed shell fragment residuals, exclusive of the scar of the right lower leg.  The Board requested that the examiner address the presence of any muscle or other damage of the legs, as well as any disorder of the hips.  

In November 2012, the Veteran was afforded a VA examination conducted utilizing the VA Disability Benefits Questionnaire (DBQ) of the hip and thigh.  Examination resulted in an assessment of "[s]hell fragment injuries of the legs," as well as apparent assessment of arthritis of the hips.  Muscle testing of the hip and thigh was normal.  The examiner did not offer any etiological opinion, noting that there were "no visible findings attributable to shell fragments" and that "[a]rthritis of the hips [is] consistent with age."  The examiner offered no rationale for the opinion.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The November 2012 VA examination report is inadequate to decide the present claim.  The Board directed that the examination and opinion be obtained to address not only the Veteran's hips, but also any other residuals of shell fragment wounds, except the aforementioned scar.  The examination was conducted using VA's hip and thigh DBQ, rather than any DBQ pertaining to muscle injuries.  Moreover, the examiner did not comment on any muscle or other residuals, and offered little rationale in their opinion.  Thus, the examination report is inadequate, and must be returned.  38 C.F.R. § 4.2 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to evaluate the full extent of any residuals attributable to the acknowledged in-service shell fragment wounds to the legs.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  The examination should be conducted using VA's DBQs for the hip and thigh, and muscle injuries.

Following evaluation of the Veteran, the examiner must identify all residuals attributable to in-service shell fragment wounds to the legs.  The examiner should be informed that such injury has been found to be true by VA regardless of the fact that no such injury was noted on the Veteran's separation examination.

In pertinent part, the examiner should indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there is any muscle or other damage of the legs due to the in-service shell fragment wounds.  Please provide a complete explanation for the opinion based on the facts and medical principles.

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has a current disorder of the left and right hip that began in or is related to service, to include shell fragment wounds therein.  Please provide a complete explanation for the opinion based on the facts and medical principles.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Ensure that the information provided in any obtained examination report satisfies the criteria above and, if not, return any such report as insufficient.  Then, after any further development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



